Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2016

                                      No. 04-16-00548-CV

                       IN THE INTEREST OF M.T.C. AND J.R.T.C.,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA02147
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal from an order terminating appellant’s parental rights. The
reporter’s record was due to be filed on September 8, 2016, but has not been filed. Court reporter
David Zarate is ORDERED to file the reporter’s record on or before October 3, 2016. NO
EXTENSIONS WILL BE GRANTED.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court